Rugg, C.J.
This is a petition for a writ of mandamus to compel the selectmen of Swampscott to call a special town meeting in order to submit to all the voters by referendum ballot an article passed at a representative town meeting. The town of Swampscott has adopted St. 1927, c. 300, a special act authorizing representative town meetings, town meeting members, a referendum, and other matters. By § 8 provision is made for submitting to the registered voters of the town at large “the question or questions involved” in a vote passed at a representative town meeting. One condition precedent for such submission is that “ a petition, signed by not less than two hundred registered voters of the town, containing their names and *218addresses as they appear on the list of registered voters,” be filed with the selectmen within a specified time, asking that the question or questions so involved be submitted. A petition of that nature was filed with the selectmen within the time limited touching a vote passed at a representative town meeting. The issue to be decided is whether that petition was signed as required by the quoted words of § 8.
The case was referred to an auditor. It was heard upon the report of the auditor and a supplementary agreed statement of facts without other evidence. The relevant facts are these: The petition was signed with two hundred forty-six names. Of these, twenty-seven were not the names of registered voters, eight were not names of registered voters at the time of filing the petition although they subsequently became registered voters, and six names were signed not by the voters but by other persons without there being any disability on the part of such voters to prevent them from signing. Manifestly these forty-one could not rightly be considered as signers of the petition. Of the remaining two hundred five names, fourteen were not signed with addresses, and fifty-four were not signed with the names, as they appeared on the list of registered voters, the same person being included in five instances in both groups. Therefore, of the two hundred five names, sixty-three are in question because, as to these names and addresses on the petition, there are no identical corresponding names and addresses on the list of registered voters. As illustrative of these variations, there are five addresses on different streets and nine addresses of different numbers on the same street when compared with the addresses as they appear on the list of registered voters. The variations in names comprise numerous differences in, or omission of, the middle initial, differences in the spelling of the surname, differences in the spelling of the Christian name, in the omission of “Junior” and in the use of the initial instead of the first or middle given name, and in the use of the full first name or the full middle name instead of the initial. Subject to the exception of the respondents, the single justice drew the inference from the auditor’s report that these signers *219whose names or addresses vary from those shown on the list of registered voters were in fact the registered voters designated in the auditor’s report opposite the names of the signers respectively. The single justice reported the case for our determination, stating that so far as the matter rested in discretion he should not decide adversely to the petitioners.
The name of a person is' the distinctive characterization in words by which he is known and distinguished from others. Description or abbreviation is not the equivalent of a name. Conners v. Lowell, 209 Mass. 111, 118. W. B. Manuf. Co. v. Rubenstein, 236 Mass. 215, 219. O’Brien v. Election Commissioners of Boston, 257 Mass. 332, 340. Commonwealth v. Gedzium, 259 Mass. 453, 461. The middle name or intial is a part of the name of a person. Commonwealth v. Snow, 269 Mass. 598, 600. Anderson v. Qualey, 216 Mass. 106, 109. Terry v. Sisson, 125 Mass. 560, 561. See Monroe Cattle Co. v. Becker, 147 U. S. 47, 58. It has been said that the term "Junior” is no part of the name of a person. Simpson v. Dix, 131 Mass. 179, 184. Commonwealth v. Parmenter, 101 Mass. 211, 213. However, it is used to describe and designate a person. Cobb v. Lucas, 15 Pick. 7. Boyden v. Hastings, 17 Pick. 200. Kincaid v. Howe, 10 Mass. 203. Where so used on the list of registered voters, the signature on a petition like the present must correspond.
The words of the governing statute already quoted are clear and unmistakable to the effect that a petition must be signed with the "names and addresses” of two hundred registered voters “as they appear on the list of registered voters.” Those words must all be given effect and be interpreted according to the common and approved usage of the language without enlargement or restriction. See v. Building Commissioner of Springfield, 246 Mass. 340, 342. Commonwealth v. S. S. Kresge Co. 267 Mass. 145, 148. Dexter v. Dexter, 283 Mass. 327, 330. The statutes contain minute directions as to the preparation of the lists of registered voters. The registrars of voters are required to exercise great care in ascertaining the surname, the full *220Christian name, and the initials of other names of every voter, together with his residence. Provision is made for the correction of errors and for keeping the lists up to date. G. L. (Ter. Ed.) c. 51, §§ 36, 37, 38 to 47. Thus the “names and addresses” of registered voters “as they appear on the list of registered voters,” as those words are used in St. 1927, c. 300, § 8, have in the statutory law of the Commonwealth a very definite signification. They refer to lists put in order by public officers with one specific purpose, among others, that it be as accurate as possible to the end that the registered voters may be identified with the minimum of difficulty and with the elimination of possibility of mistakes. The meaning of the crucial words of said § 8 is unequivocal and not open to doubt. There is every reason why those words should be given their natural meaning. The representative town meeting and town meeting members are vested in general with the management of the town by St. 1927, c. 300. The object of the referendum petition is to secure review of action taken at the representative town meeting. Signing a petition to that end is no idle ceremony but the performance of an important civic function not to be lightly undertaken. The selectmen must move with some dispatch in calling a special meeting in response to a proper petition. The manifest purpose of the statute is to enable the selectmen to ascertain, by comparison of the names and addresses given on the petition with those appearing on the list of registered voters, whether the petition is genuine, is in conformity to the statute, and requires them to put the town to the expense of calling the special meeting of all the registered voters and preparing the printed ballots for use at such meeting. The plain implication of the words of the statute is that the signers of the petition must comply with its words. The burden is not cast upon the selectmen of undertaking an investigation to determine whether the signers are really registered voters. They may rely upon comparison of the names and addresses of the signers as shown by the petition with those on the list of the registered voters. In general, practical considerations require conformity to the statutory require-*221meats before a referendum on municipal measures can be enforced. Kelty v. City Clerk of Lowell, 223 Mass. 369. Dooling v. City Council of Fitchburg, 242 Mass. 599. Carriere v. Registrars of Voters of Fitchburg, 257 Mass. 287. The case at bar is distinguishable from Mount Washington v. Cook, 288 Mass. 67, where it was held with some hesitation that the completing referendum petition furnished for the signers by the Secretary of the Commonwealth was in substantial compliance with the Constitution, and from election cases like Parrott v. Plunkett, 268 Mass. 202, and Swift v. Registrars of Voters of Milton, 281 Mass. 264.
The result is that the petition filed with the selectmen was not signed by two hundred “registered voters of the town, containing their names and addresses as they appear on the list of registered voters.” The respondents rightly refused to call a special town meeting.

Petition dismissed.